 1
 2
 3
 4
 5
 6                                                          JS-6
 7
 8
 9
                         UNITED STATES DISTRICT COURT
10
               CENTRAL DISTRICT OF CALIFORNIA-SOUTHERN DIVISION
11
12
13   JEFFREY GEDDES,                    ) Case No. SACV 20-00471-JFW (AS)
                                        )
14                     Petitioner,      ) ORDER OF DISMISSAL
                                        )
15                                      )
          v.                            )
16                                      )
     KIMBERLY MENNINGER,                )
17                                      )
                       Respondent.      )
18                                      )
19
20                                   BACKGROUND
21
22        On March 9, 2020, Jeffrey Geddes (“Petitioner”), a California
23   state prisoner proceeding pro se, filed a “Petition for Writ of
24   Habeas Corpus” (Docket Entry No. 1), which the Court construes as
25   a Writ of Habeas Corpus by a Person in State Custody pursuant to
26   28 U.S.C. § 2254 (“Petition”). Petitioner is challenging his 2017
27   conviction for carjacking (pursuant to a plea agreement) and the
28   resulting 3-year sentence in the Orange County Superior Court
 1   (Case     No.    17WF1049).    While    the     claims     alleged      are
 2   incomprehensible, Petitioner appears to contend that he is in
 3   custody based on charges that were dismissed and requests that the
 4   Court call the Orange County Superior Court to obtain the “facts.”
 5   (See Petition at 2-4).
 6
 7        On September 30, 2019, Petitioner filed a Petition for Writ
 8   of Habeas Corpus by a Person in Federal Custody pursuant to 28
 9   U.S.C. § 2241, challenging the same conviction.1                See Jeffrey
10   Geddes v. Orange County Judge Michael Murray, Case No. SACV 19-
11   01871-JFW (AS); Docket Entry No. 1 (“the prior habeas action”).
12   On January 31, 2020, the district court issued an Order and
13   Judgment denying that habeas petition with prejudice (based on
14   Petitioner’s failure to comply with Court orders and failure to
15   prosecute), in accordance with the findings and conclusions of the
16   Magistrate Judge.    (Id.; Docket Entry Nos. 6-8).        On January 31,
17   2020, the district court denied Petitioner a certificate of
18   appealability.    (Id.; Docket Entry No. 9).
19
20        On   February   20,   2020,   Petitioner   filed    what    the   Court
21   construed as a Petition for Writ of Habeas Corpus by a Person in
22   State Custody pursuant to 28 U.S.C. § 2254, challenging the same
23   conviction.     See Jeffrey Geddes v. Cynthia M. Herrea, Judge,
24   Orange County Court, Case No. SACV 20-00349-JFW (AS); Docket Entry
25
26        1
               Since Petitioner was in state custody, Petitioner’s
27   prior federal habeas petition should have been brought pursuant
     to 28 U.S.C. § 2254, rather than 28 U.S.C. § 2241.
28
                                         2
 1   No. 1).   On February 25, 2020, the district court dismissed that
 2   habeas petition without prejudice as an unauthorized, successive
 3   petition.   (Id.; Docket Entry No. 3).
 4
 5                             DISCUSSION
 6
 7        The Antiterrorism and Effective Death Penalty Act of 1996
 8   (“AEDPA”), enacted on April 24, 1996, provides in pertinent part
 9   that:
10             (a) No circuit or district judge shall be required
          to entertain an application for a writ of habeas corpus
11        to inquire into the detention of a person pursuant to a
          judgment of a court of the United States if it appears
12        that the legality of such detention has been determined
          by a judge or court of the United States on a prior
13        application for a writ of habeas corpus, except as
          provided in §2255.
14
               (b)(1) A claim presented in a second or successive
15        habeas corpus application under section 2254 that was
          presented in a prior application shall be dismissed.
16
               (2) A claim presented in a second or successive
17        habeas corpus application under section 2254 that was
          not presented in a prior application shall be dismissed
18        unless--
19             (A) the applicant shows that the claim relies on a
          new rule of constitutional law, made retroactive to
20        cases on collateral review by the Supreme Court, that
          was previously unavailable; or
21
               (B)(i) the factual predicate for the claim could
22        not have been discovered previously through the exercise
          of due diligence; and
23
               (ii) the facts underlying the claim, if proven and
24        viewed in light of the evidence as a whole, would be
          sufficient to establish by clear and convincing evidence
25        that, but for constitutional error, no reasonable fact
          finder would have found the applicant guilty of the
26        underlying offense.
27               (3)(A) Before a second or successive application
28
                                   3
 1        permitted by this section is filed in the district
          court, the applicant shall move in the appropriate court
 2        of appeals for an order authorizing the district court
          to consider the application.
 3
               (B) A motion in the court of appeals for an order
 4        authorizing the district court to consider a second or
          successive application shall be determined by a three-
 5        judge panel of the court of appeals.
 6             (C) The court of appeals may authorize the filing
          of a second or successive application only if it
 7        determines that the application makes a prima facie
          showing that the application satisfies the requirements
 8        of this subsection.
 9             (D) The court of appeals shall grant or deny the
          authorization to file a second or successive application
10        not later than 30 days after the filing of the motion.
11             (E) The grant or denial of an authorization by a
          court of appeals to file a second or successive
12        application shall not be appealable and shall not be the
          subject of a Petition for Rehearing or for a Writ of
13        Certiorari.
14             (4) A district court shall dismiss any claim
          presented in a second or successive application that the
15        court of appeals has authorized to be filed unless the
          applicant   shows   that   the   claim   satisfies   the
16        requirements of this section. 28 U.S.C. § 2244.
17
          28 U.S.C. § 2244(b)(3) “creates a ‘gatekeeping’ mechanism for
18
     the consideration of second or successive applications in district
19
     court.   The prospective applicant must file in the court of
20
     appeals a motion for leave to file a second or successive habeas
21
     application in the district court.   § 2244(b)(3)(A).”   Felker v.
22
     Turpin, 518 U.S. 651, 657 (1996).
23
24
          The instant Petition, filed on March 9, 2020, and the prior
25
     habeas action both challenge Petitioner’s custody pursuant to the
26
     same 2017 judgment entered by the Orange County Superior Court.
27
28
                                     4
 1   Accordingly, the instant Petition is a second or successive habeas
 2   petition for purposes of 28 U.S.C. § 2244.   Therefore, Petitioner
 3   was required to obtain authorization from the Court of Appeals
 4   before filing the present Petition. See 28 U.S.C. §2244(b)(3)(A).
 5   No such authorization has been obtained in this case.
 6
 7        Moreover, the claim asserted in the instant Petition does not
 8   appear to fall within the exceptions to the bar on second or
 9   successive petitions because the asserted claim is not based on
10   newly discovered facts or a “a new rule of constitutional law,
11   made retroactive to cases on collateral review by the Supreme
12   Court, that was previously unavailable.” Tyler v. Cain, 533 U.S.
13   656, 662 (2001).   However, this determination must be made by the
14   United States Court of Appeals upon a petitioner’s motion for an
15   order authorizing the district court to consider his second or
16   successive petition. 28 U.S.C. § 2244(b); see also Burton v.
17   Stewart, 549 U.S. 147, 157 (2007)(where the petitioner did not
18   receive authorization from the Court of Appeals before filing
19   second or successive petition, “the District Court was without
20   jurisdiction to entertain [the petition]”); Barapind v. Reno, 225
21   F.3d 1100, 1111 (9th Cir. 2000)(“[T]he prior-appellate-review
22   mechanism set forth in § 2244(b) requires the permission of the
23   court of appeals before ‘a second or successive habeas application
24   under § 2254’ may be commenced.”).
25
26        Because Petitioner has not obtained authorization from the
27   Ninth Circuit Court of Appeals, this Court cannot entertain the
28
                                      5
 1   present Petition.    See Burton v. Stewart, 549 U.S. at 157.
 2
 3                                  ORDER
 4
 5        Accordingly, IT IS ORDERED that the Petition be dismissed
 6   without prejudice.
 7
 8        LET JUDGMENT BE ENTERED ACCORDINGLY.
 9
10   DATED:   March 12, 2020
11
12                                   ____________________________
                                            JOHN F. WALTER
13                                   UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      6
